Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	
The closest prior art available fails to teach the limitations of the independent claim:  
	Bauer et al. (US 20150073061 A1; WO counterpart WO2011001185A1 submitted in an IDS submitted 28 Nov 2018) teaches that multiple liquids may be aspirated into a capillary tube in sequential order. However, Bauer et al. teaches that the fluid may be injected to load liquids into a microfluidic device and does not suggest the use of the application in additive manufacturing or filament fabrication, and it is believed a person having ordinary skill in the art before the effective filing date would have not found its application in additive manufacturing as obvious. 

	Matsuyama et al. (US 5312757 A) teaches the aspiration of multiple liquids into a capillary tube (see Fig. 3). Matsuyama et al. teaches that such a process may be useful in the for measuring the steady quantity of the concentrations of chemical components of a sample, such as blood cells, blood plasma, blood serum or urine (col. 1 ll. 6-10), thus it is believed a person having ordinary skill in the art before the effective filing date would not have found its application obvious in additive manufacturing. 
	Bertonassi (cited in an IDS submitted 28 Nov 2018) teaches that a metallic piston fitted inside a glass capillary may be used to aspirate a single material comprising a cell-laden hydrogel that is then crosslinked and deposited into a 3D structure. Bertonassi fails to teach aspirating a first material and a second material into the same capillary such that they constitute longitudinally different parts of a longitudinally heterogeneous filament encompassed by the capillary. It is believed that a person having ordinary skill in the art before the effective filing date would not have found the aspirating of the two materials into a single capillary as obvious. It is not believed that person having ordinary skill in the art before the effective filing date would not have found the combination of Bertonassi and Bauer (cited above) as obvious. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742